Citation Nr: 0416684	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-34 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 To 
November 1952.  His decorations include the combat 
infantryman's badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claims for 
entitlement to service connection for DJD of the lumbar spine 
and a skin disorder.  In November 1997, the veteran filed a 
notice of disagreement (NOD).  Later that month, a statement 
of the case (SOC) was issued.  In December 1997, the veteran 
filed a substantive appeal (VA Form 1-9).  In October 2001, 
the Board found that new and material evidence had been 
submitted to reopen the claim for DJD of the lumbar spine and 
a skin disorder.  The Board also remanded the instant claim 
for further development.  


FINDINGS OF FACT

1.  The veteran's service medical records document low back 
pain complaints in 1952.  

2.  A VA physician has linked the veteran's current lumbar 
degenerative joint disease and spinal stenosis at L4-5 to the 
veteran's in-service complaints.  


CONCLUSION OF LAW

Lumbar spine degenerative joint disease with spinal stenosis 
at L4-5 was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the evidence shows that the veteran was seen in 
service on several occasions between August and October 1952 
for back pain complaints, with one record documenting the 
veteran complained his pain was intermittent for the 
preceding year.  No specific diagnosis was entered, other 
than mild myalgia, and there were no spinal abnormalities 
noted on clinical evaluation when the veteran was examined in 
connection with his discharge from service in November 1952.  

Following service, there are few records documenting back 
complaints, but the veteran has contended ongoing complaints 
since service.  In connection with his claim, the veteran was 
examined for VA purposes in March 2003.  The report of that 
examination shows the veteran diagnosed to have lumbar spine 
degenerative joint disease with spinal canal stenosis 
affecting L4-5, which the examiner concluded began with the 
veteran's in-service complaints in 1952.  A similar 
conclusion was offered by a chiropractor in a medical record 
received at the RO in 2001. 

Although a more recent opinion from a VA physician's 
assistant dated in July 2003 was to the effect that the 
veteran's current back complaints were unrelated to those 
noted in service, given the more favorable opinions from two 
other medical professionals, the greater weight of the 
competent medical evidence in this case supports the 
veteran's claim.  Accordingly, the Board concludes that a 
basis upon which to grant service connection for lumbar spine 
degenerative joint disease with spinal canal stenosis at L4-5 
has been presented, and the appeal in this regard is granted.  

In view of the favorable determination in regard to this 
aspect of the veteran's appeal, a discussion of whether or 
not there has been full compliance with notice requirements 
and the duty to assist the veteran as set out in 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 is unnecessary.   


ORDER

Service connection for lumbar spine degenerative joint 
disease with spinal canal stenosis at L4-5 is granted.  


REMAND

This aspect of the veteran's appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required.

The veteran and his accredited representative contend, in 
essence, that service connection is warranted for a skin 
disorder based upon service incurrence.  

In October 2001, the Board reopened the claim regarding a 
skin disorder, and remanded the matter in an effort to get an 
opinion as to whether it was at least as likely as not that 
it had its onset during service.  The Board instructed the RO 
to provide the veteran a dermatological examination to 
determine the onset and likely etiology of the current 
condition.  A dermatology examination was not performed, 
although a VA physician's assistant gave an adverse opinion 
on the matter.   

The veteran should be provided an examination in accordance 
with the October 2001 Board remand.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
He should also be asked to provide any 
evidence he has in his possession 
regarding his skin condition.  

2.  The veteran should be advised that he 
may provide alternative types of evidence 
to show that his skin condition was 
present proximate to service, including 
statements from former employers, 
supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  

3.  Schedule the veteran for an 
appropriate VA dermatology examination to 
determine the nature and etiology of his 
claimed skin disorder.  All indicated 
studies should be performed.  The claims 
folder should be provided to and reviewed 
by the examiner.  The examination report 
should indicate that the review has been 
accomplished.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner that 
examined the veteran should provide a 
medical opinion as to the etiology of any 
current skin condition and in particular, 
whether it is likely, unlikely or at 
least as likely as not to be related to 
the veteran's military service, and any 
skin related complaints noted therein.  A 
rationale should be given for any opinion 
rendered.  

4.  The claim should then be re-
adjudicated and if the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



